Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/27/2011 has been entered.

REASONS FOR ALLOWANCE

3.	Claims 1-9 & 11-20 are allowed over the prior art of record. The following is an examiner’s statement of reasons for allowance: Interpreting the claims in light of the specification and based on applicant's argument filed on 02/27/2021, Claims has been found allowable because the prior art of record, does not teach, suggest or disclose “at least one sensor configured to detect a fall of the electronic device; a release unit configured to cause the at least one damping unit to move from the retracted position to the extended position upon detecting the fall of the electronic device, the release unit including an actuator being made of a shape memory alloy and configured to assume a first predefined shape and a second predefined shape, the first predefined shape being obtained by applying mechanical stress to the actuator and the second predefined shape being obtained by heating the actuator; and the spring and the damper being configured to change a shape of the spring and of the damper when the at least one damping unit is moved from the retracted position to the extended position” in combination with the rest of the limitations of the claim. The prior art of the record does not disclose each and every aspect of the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD K TALUKDER whose telephone number is (571)270-3222.  The examiner can normally be reached on 10 am to 6 pm..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on 571-272-7867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MD K TALUKDER/Primary Examiner, Art Unit 2648